


110 HR 7156 IH: To amend title 49, United States Code, to provide for the

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7156
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Mahoney of
			 Florida introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to provide for the
		  restoration of air service to communities served by an airport that received
		  scheduled air transportation as of December 31, 2007, but no longer receives
		  such service.
	
	
		1.Small community air
			 service
			(a)Eligible place
			 definedSection 41731(a)(1)
			 of title 49, United States Code, is amended—
				(1)by striking
			 or at the end of subparagraph (A);
				(2)by striking the
			 period at the end of subparagraph (B) and inserting ; or;
			 and
				(3)by
			 adding at the end the following:
					
						(C)received scheduled air transportation as of
				December 31,
				2007.
						.
				(b)Small community
			 air service improvement programSection 41743(c)(5) of such title
			 is amended—
				(1)by striking
			 and at the end of subparagraph (D);
				(2)by striking the
			 period at the end of subparagraph (E) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(E)the community or consortium was served by
				an airport that received scheduled air transportation as of December 31, 2007,
				but no longer receives such
				service.
						.
				(c)Airport
			 improvement program eligibilitySection 47102(3) of such title is
			 amended by adding at the end the following:
				
					(M)air service development activities,
				including marketing, revenue guarantees, and subsidies, for an airport that
				received scheduled air transportation as of December 31, 2007, but no longer
				receives such
				service.
					.
			
